Title: From George Washington to Lieutenant Colonel Joseph Reed, 15 December 1775
From: Washington, George
To: Reed, Joseph



Dear Sir,
Cambridge 15th Decr 1775.

Since my last, I have had the pleasure of receiving your Favours of the 28th Ulto and 2d Instt. I must again express my gratitude for the attention shewn Mrs Washington at Philadelphia—It cannot but be pleasing, altho’ it did in some measure, impede the progress of her journey on the Road.
I am much obliged to you for the hints containd in both of the above Letters respecting the jealousies which you say are

gone abroad. I have studiously avoided in all Letters intended for the publick eye—I mean for that of the Congress—every expression that could give pain or uneasiness—and I shall observe the same rule with respect to private Letters, further than appears absolutely necessary for the illucidation of Facts, I cannot charge myself with incivility, or, what in my opinion is tantamount, ceremonious Civility, to the Gentlemen of this Colony; but if such my conduct appears, I will endeavour at a reformation, as I can assure you my dear Reed that I wish to walk in such a Line as will give most general Satisfaction. You knew, that it was my wish at first to Invite a certain number of the Gentlemen of this Colony every day to dinner, but, unintentionally I believe by any body, we some how or other missed of it; if this has given rise to the jealousy, I can only say that I am sorry for it, at the same time I add, that it was rather owing to inattention, or more properly too much attention to other matters, which caused me to neglect it. The Extracts of Letters from this Camp which so frequently appear in the Pensa Papers are not only written without my knowledge, but without my approbation, as I have always thought they must have a disagreeable tendency; but there is no restraining Mens tongues, or Pens, when charged with a little vanity, as in the Accounts given of or rather by the Rifflemen.
With respect to what you have said of yourself, & Situation, to what I have before said on this subject, I can only add, that whilst you leave the door open to my expectation of your return, I shall not think of supplying your place. If, ultimately, you resolve against coming, I should be glad to know it, as soon as you have determin’d upon it. The Congress have resolv’d well in respect to the pay of, and advance to the Men, but if they cannot get the Money Signers to dispatch their business it is of very little avail, for we have not at this time money enough in Camp to answer the Commissary’s & Qur Masters accts much more to pay, and advance to the Troops—strange conduct this!
The Acct which you have givn of the Sentiments of People respecting my conduct is extreamely flattering—pray God I may continue to deserve them in the perplex’d and Intricate situation I stand in—Our Inlistment goes on Slow, by the Returns last Monday only 5917 Men are engaged for the Insuing Campaign, & yet we are told, that we shall get the Number

wanted as they are only playing off to see what advantages are to be made, & whether a bounty cannot be extorted either from the Publick at large, or Individuals, in case of a draft. time only can discover this—I doubt the measure exceedingly.
The Fortunate Capture of the storeship has supplied us with Flints, & many other Articles we stood in need of—but we still have our wants—We are securing our Approach to Litchmores Point, unable upon any principle whatever to Acct for their Silence, unless it be to lull us into a fatal security to favour some attempt they may have in view about the time of the great change they expect will take place the last of this Month—If this be the drift, they deceive themselves for if possible it has Increas’d my Vigilance, & induced me to Fortify all the Avenues to our Camps to guard against any approaches upon the Ice.
If the Virginians are wise, that Arch Traitor to the Rights of Humanity, Lord Dunmore, should be instantly crushd, if it takes the force of the whole Colony to do it. otherwise, like a snow Ball in rolling, his army will get size—some through Fear—some through promises—and some from Inclination joining his Standard—But that which renders the measure indispensably necessary, is, the Negros; for if he gets formidable, numbers of th⟨e⟩m will be tempted to join who will be affraid to do it without. I am exceeding happy to find, that that Villain Connelly is siezed; I hope if there is any thing to convict him, that he will meet with the Punishment due to his demerit, & treachery.
We impatiently wait for Accts from Arnold—would to God we may hear he is in Quebec—& that all Canada is in our possession. My best respects to Mrs Reed I am Dr Sir Yr Affecte Hble Servt

Go: Washington


P.S. The Small Pox is in every part of Boston—the Soldiers there who have never had it, are we are told under Innoculation—& consider’d as a Security against any attempt of ours. A third ship load of People is come out to point Shirley—If we escape the Small Pox in this Camp, & the Country round about, it will be miraculous—Every precaution that can be, is taken to guard against this Evil both by the General Court & myself.


G. W——n
